Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 12 was dependent on canceled claim 8. Thus, to correct the minor error the Examiner has corrected the claim dependency as shown below. 

Claims 12 has been amended as follows:
12. The detection apparatus of claim [[8]] 1, wherein the controller determines whether the input of the pattern is provided based on a degree of similarity between the trajectory that is detected and a trajectory acquired in advance that corresponds to a predetermined pattern.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “generate a trajectory in a three-dimensional virtual space that has axes corresponding to each touch sensor and determine whether input of a pattern is provided based on the trajectory ” (fig 4c 5c 6c) with all other limitation cited in claims 1, 13, and 17


MacDougall et al. US 20140267142 extening interacting inputs via sensor fusion  but does not disclose “generate a trajectory in a three-dimensional virtual space that has axes corresponding to each touch sensor and determine whether input of a pattern is provided based on the trajectory ”.
Bulea et al. US 20130181943 discloses input device that includes a plurality of sensing elements that are interconnected but does not disclose “generate a trajectory in a three-dimensional virtual space that has axes corresponding to each touch sensor and determine whether input of a pattern is provided based on the trajectory ”.
Soo et al. US 20140035861 discloses touch screen panel with a capacitive touch-sensitive pad incorporating a slide feature  but does not disclose “generate a trajectory in a three-dimensional virtual space that has axes corresponding to each touch sensor and determine whether input of a pattern is provided based on the trajectory ”.

Hsu et al. US 20060125801 discloses capacitive touchpad having dual traces  but does not disclose “generate a trajectory in a three-dimensional virtual space that has axes corresponding to each touch sensor and determine whether input of a pattern is provided based on the trajectory ”.

For at least these reasons the cited references do not read on the claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 05/20/2022Primary Examiner, Art Unit 2692